FIRST AMENDMENT TO THE

EDUCATION REALTY TRUST, INC.

 

2010 LONG-TERM INCENTIVE PLAN

2011 LONG-TERM INCENTIVE PLAN

  

This FIRST AMENDMENT (this “Amendment”) shall amend each of the 2010 Long-Term
Incentive Plan (the “2010 Plan”) and the 2011 Long-Term Incentive Plan (the
“2011 Plan,” and together with the 2010 Plan, the “Plans”), each having been
approved previously by the Board of Directors (the “Board”) of Education Realty
Trust, Inc., a Maryland corporation (the “Company”). All capitalized terms used
but not defined in this Amendment shall have the meanings ascribed to such terms
in each respective Plan.

 

WHEREAS, the Board believes it to be in the best interest of the Company and its
stockholders to amend each of the 2010 Plan and the 2011 Plan to allow for
interpolation of performance vested LTIP awards to the extent performance falls
between two payment levels.

 

NOW, THEREFORE, Schedule A to each of the 2010 Plan and the 2011 Plan is hereby
amended to add the following, effective January 1, 2012:

 

For all performance vested LTIP awards, linear interpolation shall apply to the
extent performance falls between two payment levels.

 

All other terms and conditions of the Plans shall be unchanged and remain in
full force and effect, except to the extent modified by the foregoing.

  

 



